BROAD DUS, P. J.
This suit was commenced before a justice of the peace against J. J. Morgan, a Mrs. Van Ronzelen and the appellant Gault. As no service was had against Mrs. Van Ronzelen the suit was dismissed as to her and defendant Morgan did not appeal from the judgment of the justice. On trial in the circuit court plaintiff again recovered judgment and defendant Gault again appealed.
It appeared from the evidence that there was a certain brewery property situated- in Joplin, Missouri, which Morgan, Mrs. Van Ronzelen and defendant had for sale as real estate agents. The plaintiff was also a real estate agent. His testimony tended to show that in 1901, said real estate agents made an arrangement with plaintiff by which if he would go east and work up a purchaser for the property that they would pay the expenses of his trip. TMs defendant Gaultdenied. But it is -undisputed that he went east and visited several eastern cities and that‘he finally organized a company to purchase the property; that it was agreed between himself and the company that he was to *303receive as a compensation for Ms services five per cent of the capital stock of said company; and that lie did receive such compensation in its capital stock. The evidencetendedto shew that defendants knew that plaintiff was not only representing his firm hut also that he was representing the purchasers in the sale of the property and that with such knowledge they agreed to pay said expenses of the plaintiff. At the close of the testimony .defendant offered a demurrer to plaintiff’s evidence which the court refused.
The defendant was entitled to a verdict on all the evidence. “The law is well settled that a real estate agent can not charge or recover commissions from both parties to a sale or trade unless they consent to it.” [Norman v. Roseman, 59 Mo. App. 682; Chapman v. Currie, 51 Mo. App. 40; Carr v. Ubsdell, 97 Mo. App. 326; Bent v. Priest, 86 Mo. 1. c. 482.] The plaintiff in order to recover would have to show that not only defendant but also the purchaser of the property was aware of his double agency and the trade with such knowledge. As he may be able to make such a showing the cause will be reversed and remanded. And it is so ordered.
All concur.